IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL LAWRENCE                     NOT FINAL UNTIL TIME EXPIRES TO
CASSIDY,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-868
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 5, 2015.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Michael Lawrence Cassidy, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We previously affirmed Appellant’s judgment and sentence on his direct

appeal. Cassidy v. State, 130 So. 3d 229 (Fla. 1st DCA 2014) (table). We now

affirm the trial court’s denial of Appellant’s petition for writ of habeas corpus.

Baker v. State, 878 So. 2d 1236, 1245 (Fla. 2004) (“The remedy of habeas corpus
is not available in Florida to obtain the kind of collateral postconviction relief

available in the sentencing court pursuant to rule 3.850.”). This affirmance is

without prejudice to Appellant’s seeking relief pursuant to Florida Rule of

Criminal Procedure 3.850 on his claims regarding count 3 of his judgment and

sentence. See Thomas v. State, 935 So. 2d 91, 91 (Fla. 5th DCA 2006).

      We do not pass upon the viability or merits of Appellant’s claims, which is

for the trial court’s determination if the claims are properly presented. Any motion

filed under Rule 3.850 must comply with the content and certification requirements

of the rule. Fla. R. Crim. P. 3.850(b), (b)(1), (c), (h), (n). In most circumstances, it

must be filed within two years after issuance of mandate. Breland v. State, 58 So.
3d 326, 327 (Fla. 1st DCA 2011) (two-year time limit under Rule 3.850

commences upon appellate court’s issuance of mandate). In Appellant’s direct

appeal, mandate issued on February 7, 2014; therefore, the two years within which

to file a motion under Rule 3.850 will expire on February 7, 2016. Court records

indicate that Appellant filed an amended motion under Rule 3.850 after filing the

present habeas petition, the contents of which are not before this Court. If not

already asserted in the recent amended motions under Rule 3.850, Appellant may

assert his claims regarding count 3 in a timely and facially sufficient motion that

complies with Rule 3.850.

WOLF and KELSEY, JJ., concur; THOMAS, J., concurs in result only.

                                           2